Citation Nr: 1748164	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.

2.  Entitlement to service connection for asbestosis, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1963 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, denied service connection for COPD and asbestosis.  The Veteran filed a timely notice of disagreement in November 2009.

The Veteran filed a VA Form 9 in September 2011 and requested a Travel Board hearing.  In June 2015, the Veteran's representative withdrew the hearing request on behalf of the Veteran, and requested that the claim be decided on the evidence of record.  See June 2015 VA Form 21-4138 (Statement in Support of Claim).  Thus, the Board deems the request for a hearing withdrawn.  38 C.F.R. § 20.704(e) (2016) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

Subsequent to the August 2011 statement of the case, the Veteran submitted additional evidence without a waiver of RO review.  In June 2016, the Board remanded the case so that the additional evidence could be reviewed by the RO and a supplemental statement of the case issued.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for chronic obstructive pulmonary disease (COPD) and asbestosis.  Specifically, he alleges that while in the U.S. Navy, he was exposed to asbestos while scraping and painting bulkheads of naval vessels. 

The Veteran's medical treatment records reflect that his treating physician has diagnosed him with COPD and asbestosis.  See February 2015 private treatment records. 

The Veteran's DD Form 214 reflects his military occupational specialty (MOS) as a quartermaster, with military personnel records reflecting that he was stationed on the USSs Croaker, Sea Owl, and Halfbeak.  According to the VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section I.3.d, the MOS of quartermaster is considered to have a minimal probability of asbestos exposure.  However, Section I.3.e provides that if the probability of asbestos exposure is minimal or higher, a VA medical opinion is needed.  

In this case, the Veteran has not yet been afforded a VA examination with regard to his claims.  As such, a VA examination is necessary to directly address whether the Veteran has a respiratory or lung disorder related to service, to include as due to asbestos exposure.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of any current respiratory or lung disorder, to include COPD and asbestosis.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must take a detailed history from the Veteran, to include details of his duties as quartermaster while on active duty.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

The VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's COPD and/or asbestosis had its onset during service or is related to the Veteran's active duty service, to include exposure to asbestos. 

The examiner must consider and address the Veteran's lay statements.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




